Citation Nr: 1430340	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

In a December 2011 decision, the Board reopened the Veteran's claim and remanded the case on its merits for further notification and evidentiary development.  The claim was again remanded by the Board in February 2013 and November 2013.  Most recently, the VA Appeals Management Center (AMC) continued the previous denial in an April 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has an acquired psychiatric disorder to include PTSD that is causally or etiologically related to his in-service military stressors.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where (1) the stressor is related to a veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and (4) there is no clear and convincing evidence to the contrary.
Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.  In multiple statements made in pursuit of his claim as well as to VA and private treatment providers, the Veteran has endorsed fear of hostile military activity during his deployment in the Republic of Vietnam.  He has also described having knowledge of three servicemen who were killed during Vietnam service; and he reported being ordered to throw a grenade into a cave during Operation Francis Marion, believing that the grenade killed a child.

It is undisputed that the Veteran served in Republic of Vietnam from November 1966 to September 1967.  He has contended, and his service records show, that he was a light vehicle driver.  To this end, the Board notes that the Veteran has submitted newspaper articles which document his participation in Operation Francis Marion; in addition, inquiry through the Defense Personnel Records Information System (DPRIS) has confirmed the deaths of the three servicemen identified by the Veteran.  Accordingly, the Board has no reason to disbelieve the Veteran's competent and credible assertions concerning his in-service stressors.  Moreover, the Board finds that the circumstances of the Veteran's military service are consistent with his claimed stressors.

With respect to current diagnosis, there is conflicting medical evidence of record concerning whether the Veteran's psychological symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  See the VA examination reports dated March 2005 and January 2012; the VA medical opinions dated January 2012 and February 2013; and the evaluations from Dr. J.M. dated in July 2008, Dr. G.T. dated in April 1996, and Dr. A.L.R.C. dated in August 1994.  Additionally, the Veteran has also been diagnosed with major depression and anxiety disorder, not otherwise specified (NOS).  See the evaluations from Dr. J.M. dated in July 2008, Dr. G.T. dated in April 1996, Dr. A.L.R.C. dated in August 1994; VA treatment records dated in April 2001, October 1997, and June 1997; see also the VA examination reports dated March 2005 and January 2012.  Importantly, the Court has also held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such is the case here.

Crucially, resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to be at least in equipoise that he has a current diagnosis of PTSD related to his experiences during his service in the Republic of Vietnam.  Moreover, the evidence of record demonstrates that the Veteran has been diagnosed as having PTSD, which has causally linked to his claimed stressors.  See the evaluation from Dr. J.M. dated in July 2008; the psychiatric evaluation from Dr. G.T. dated in April 1996; and the evaluation from Dr. A.L.R.C. dated in August 1994.  These treatment providers have also indicated that the Veteran's currently diagnosed anxiety disorder and major depression are due to the Veteran's military service.  Id.

The Board recognizes that several VA examiners and treatment providers have described malingering and exaggeration of symptoms by the Veteran.  See, e.g., the VA examination reports dated June 1974, June 1995, and the VA medical opinion dated March 1997.  However, the Veteran was also observed to exhibit psychological symptomatology dating from 1974, which numerous treatment providers have concluded is related to the Veteran's military experiences in the Republic of Vietnam.  With regard to the pertinent VA examination reports and medical opinions, the Board notes that the opinions of the January 2012, February 2013, and February 2014 examiners regarding the Veteran's currently diagnosed anxiety disorder rely primarily on an absence of documentation of psychiatric complaints, findings, or treatment before service, during service, or after service until 1974 without sufficiently addressing the Veteran's lay statements regarding continuity of symptomatology since military service.

In light of the fact that the Veteran was diagnosed as having anxiety disorder, major depression, and PTSD during the pendency of his claim, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  Accordingly, the Board finds that the Veteran does suffer from a psychiatric disorder which has been sufficiently related to his military service.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for a psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, service connection for a psychiatric disorder to include PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


